Title: From George Washington to Benjamin Harrison, 25 October 1779
From: Washington, George
To: Harrison, Benjamin


        
          My dear Sir,
          West-point Octr 25th 1779
        
        Letters of a private nature & for the mere purposes of friendly intercourse are, with me, the production of too much haste to allow time (generally speaking) to take, or make fair copies of them—and my memory (unfortunately for me) is of too defective a frame to furnish the periods at which they were written—But I am much mistaken if I have not, since I came to the prest Incampmt, wrote you a full acct of the situation of things in this quarter—Your last letter to me was in May.
        The Pensylvania Gazettes, which I presume you regularly receive, will have conveyed official accts to the public of all occurrances of ay importance—A repetition would be unnecessary & tedeous. But it may not be amiss to observe, that excepting the plundering expedition to Virginia, and the burning one in Connecticut the enemy have wasted another Campaign (—till this stage of it at least) in their ship-bound Islands—and strongholds, without doing a single thing advancive of the end in view, unless by delays & placing their whole dependance in the depreciation of our money, & the wretched management of our finances, they expect to accomplish it.
        In the meanwhile they have suffered—I do not know what other term to give it—a third part of the Continental Troops wch altogether was inferior to theirs, to be employed in the total destruction of all the Country inhabited by the hostile tribes of the Six Nations—their good & faithful Allies! while the other two thirds without calling upon the Militia for the aid of a single man excepting upon the Inhabitants in the vicinity of this Post (& that for a few days only) at the time Genl Clinton moved up

the River in the spring & before we could reach it—restrained their foraging parties, confined them within very circumscribed bounds at the same time bestowing an immensity of labour on this Post—more important to us, considered in all its consequences—than any other in America.
        There is something so truely unaccountable in all this that I do not know how to reconcile it with their own views, or to any principle of common sense—but the fact is nevertheless true—The latter end of May as I have hinted already Genl Clinton moved up to Kings-ferry in force, & possessed himself of Stony & Verplanks points—alarmed at this (for I conceived these works, & the command of the river in conseque. was really the object, and the other only an advance to it) I hastened to its succour; but the return of the enemy towards the last of June, after having fortified & garrisoned the points, convinced me that that was not their design—or that they had relinquished it till their reinforcemts shd have arriv’d—since which these Posts have changed Masters frequently & after employing the enemy a whole campaign, costing them near a thousand men in Prisoners by desertion, & otherways—& infinite labour is at length in Statu-quo that is—simply—a continental Ferry again.
        The reinforcements from G: Britain under Convoy of Adml Arbuthnot & Sir Andw Hammond from the best Acct we have receivd amounted to about 4000 Men—mostly new recruits, & sickly—many having died on their passage & since their arrival.
        We are now, in appearance, launching into a wide and boundless field—puzzled with mazes and o’erspread with difficulties—a glorious object is in view, & God send we may attain it—sometime ago it was much within the reach of probability; but the Season—and the incessant labour of the enemy to secure the City & harbour of New York are much opposed to us, & serve to lessen my hopes in proportion as time rolls on. It is now 30 days since Congress gave me official otice of Count D’Estaings intended co-operation, & no authentic acct of him is since come to hand—The probability therefore is, that we shall have hot work in a cold season.
        I have called upon Massachusetts bay—Connecticut—New York—New Jersey—& Pensa for Militia—and every thing being in a proper train for a capitol enterprize, to the Gods & our best endeavours the event is committed.
        Verplanks & Stony point as I have before observed are already

evacuated & from every acct & appear[anc]e the like will happen at Rhode Isld—things being in a train for it. Their whole force then will be concentred at New York, & in regular Troops only, will amount to at least 18,000 besides Seamen from near 1000 Sail of Vessels of different kinds—Refugees—& the Militia of those Islands wch are actually in their power, & which they have had employed on their works of defence ever since the first rumour of the french fleets being in these Seas.
        I have no doubt but that the Assembly of Virginia, at its last session, had cogent reasons for opening the Land Office; but so far as it respects the Army, the measure is to be lamented; for I believe, from what I have heard, that it will be a means of breaking up the Virginia line.
        I have never read the Act with any degree of attention—and at this time, have but an imperfect recollection of the purport of it—But in general conversation I learn from the Officers, that by some clause in this or an antecedant Act those who have already taken pains—& have been at expence to secure Lands in that Country—will receive little benefit from either the one or the other unless some requisites before Commissioners are complied with—& this they add is not to be done (if I understand them properly) otherwise than by personal attendance. While this operates powerfully upon the minds of all those who have already taken measures to secure an Interest in that new world a desire prevails universally amongst the whole of them to become adventurers before the Cream is skimmed.
        I am informed that the New York Assembly which is now Sitting, mean to make an offer of Land to the Officers and Soldiers of other States, equally with their own—who may incline to take the continental bounty in it—the policy of this measure may not be unworthy of consideration by the Assembly of Virginia. If it is conceived, that this great Country will long continue to be part of the present government of that commonwealth, no measure that can be adopted will—in my opinion—give it a more vigorous growth than the opening of this door & add more to its population, which ever has been considered the riches of a Country.
        To any enquiring friends you will please to make a tender of my compliments & do me the justice to believe that in truth and sincerity I am Dr Sir Yr Most Obedt & Affecte Servt
        
          Go: Washington
        
       